EXHIBIT (h)(1)(b) SCHEDULE A Eaton Vance Mutual Funds Trust AMENDED ADMINISTRATIVE SERVICES AGREEMENT Dated October 19, 2009 Name of Fund Effective Date Eaton Vance Cash Management Fund September 16, 1997 Eaton Vance Money Market Fund September 16, 1997 Eaton Vance Government Obligations Fund September 16, 1997 Eaton Vance High Income Opportunities Fund September 16, 1997 Eaton Vance Strategic Income Fund September 16, 1997 Eaton Vance Tax-Managed Growth Fund 1.1 September 16, 1997 Eaton Vance Tax-Managed Small-Cap Fund September 15, 1997 Eaton Vance Tax-Managed International Equity Fund March 2, 1998 Eaton Vance Diversified Income Fund November 15, 2004 Eaton Vance International Equity Fund February 13, 2006 Eaton Vance Emerging Markets Local Income Fund March 12, 2007 Eaton Vance Global Macro Fund March 12, 2007 Eaton Vance International Income Fund March 12, 2007 Eaton Vance Build America Bond Fund October 19, 2009
